Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-7, 9 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meyers et al. (USPGPub 2008/0281428).
Regarding claims 2, 3 and 6, Meyers teaches forming an orthopedic implant (abstract) having inserts therein formed from reticulated vitreous carbon ligaments coated with tantalum [0031] wherein the struts are permanently formed.  The prior art does not teach “deforming” the ligaments but it is not apparent what the difference is between a “permanently deformed” versus permanently formed material. It would seem as though deformation is a process but is does not entail any structural difference that would prevent the prior art from being considered “deformed”.  Further the vitreous carbon material is shown as porous and not uniform in nature, which is to say that it would not be considered perfectly uniform and would reasonably be considered deformed.
Regarding claims 4 and 5, it is noted that there is not a distinction in the prior art that there is any difference between the inner and outer portion of the monolithic substrates of the prior art, 
Regarding claim 7, the prior art teaches the same porosity range claimed [0031].
Regarding claim 9, the material of the prior art is shown to have recesses (Fig. 9, for example).
Regarding claims 11-12, the current application teaches a process of forming a node wherein the nodes seemingly occur in the material formed due to the materials chosen and the processes used to form them ([0071].  However, given that the prior art uses the exact same materials (vitreous reticulated carbon coated with tantalum) formed in the same way (pyrolysis of open cell polymer foam followed by CVD coating by tantalum)[0031], it would seem inherent that the same structural nodes would form in the same manner in the current application such that the same node shapes and breakage patterns would occur. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112. A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).
Regarding claims 13-14, Meyers teaches forming an orthopedic implant (abstract) having inserts therein formed from reticulated vitreous carbon ligaments coated with tantalum [0031] wherein the struts are permanently formed.  The prior art does not teach “deforming” the ligaments but it is not apparent what the difference is between a “permanently deformed” versus permanently formed material. It would seem as though deformation is a process but is does not entail any structural difference that would prevent the prior art from being considered “deformed”.  Further the vitreous carbon material is shown as porous and not uniform in nature, which is to say that it would not be considered perfectly uniform and would reasonably be considered deformed. The prior art is silent with regards to the use of a mold. However, it is noted that claim 1 is a product-by-process claim or at least contains limitations that are related to processing steps but not necessarily the structure or properties of the product formed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case the prior art product is capable of use with a mold and likely would be so as to allow overall coating of the section that would avoid cutting the coated section that would require re-coating.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 8, 10 and 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyers et al. (USPGPub 2008/0281428).
Regarding claim 8, the teachings of Meyers are as shown above. Meyers fails to teach wherein explicitly that the formed parts may have no planes of symmetry. However, there is no specific desire in the prior to exclude parts that are non-symmetrical in any plane and the prior art seems non-limiting with regards to the shapes that can be formed, with widely varying complex shapes being shown throughout the figures.  Accordingly the distinction between the prior art and the current claims would appear to be a mere change in shape wherein the Court has long held that in the absence of a new and unexpected result arising from a newly shaped article, the newly shaped article would be considered patentably indistinct from the prior art shaped article. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 10 and 15, the teachings of Meyers are as shown above. Meyers fails to teach wherein explicitly that match a negative shape of a patient’s bone. However, there is no specific desire in the prior to exclude parts that are shaped in this manner and the prior art seems non-limiting with regards to the shapes that can be formed, with widely varying complex shapes being shown throughout the figures.  Accordingly the distinction between the prior art and the current claims would appear to be a mere change in shape wherein the Court has long held that in the absence of a new and unexpected result arising from a newly shaped article, the newly shaped article would be considered patentably indistinct from the prior art shaped article. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Futher it should be noted it is the intent of the prior art attachments to “bone to a femoral implant”, implying that it is the intent of the implant surface to contact bone directly and as such a general desire for the appropriate contact shape which could be a negative of a patient bone.
Regarding claims 16-17, Meyers teaches forming an orthopedic implant (abstract) having inserts therein formed from reticulated vitreous carbon ligaments coated with tantalum [0031] wherein the struts are permanently formed.  The prior art does not teach “deforming” the ligaments but it is not apparent what the difference is between a “permanently deformed” versus permanently formed material. It would seem as though deformation is a process but is does not entail any structural difference that would prevent the prior art from being considered “deformed”.  Further the vitreous carbon material is shown as porous and not uniform in nature, which is to say that it would not be considered perfectly uniform and would reasonably be considered deformed. Meyers further teaches forming an orthopedic implant (abstract) having inserts therein formed from reticulated vitreous carbon ligaments coated with tantalum [0031] wherein the struts are permanently formed.  The prior art does not teach “deforming” the ligaments but it is not apparent what the difference is between a “permanently deformed” versus permanently formed material. It would seem as though deformation is a process but is does not entail any structural difference that would prevent the prior art from being considered “deformed”.  Further the vitreous carbon material is shown as porous and not uniform in nature, which is to say that it would not be considered perfectly uniform and would reasonably be considered deformed. The prior art is silent with regards to the use of a mold. However, it is noted that claim 1 is a product-by-process claim or at least contains limitations that are related to processing steps but not necessarily the structure or properties of the product formed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case the prior art product is capable of use with a mold and likely would be so as to allow overall coating of the section that would avoid cutting the coated section that would require re-coating. Meyers fails to teach wherein explicitly that match a negative shape of a patient’s bone. However, there is no specific desire in the prior to exclude parts that are shaped in this manner and the prior art seems non-limiting with regards to the shapes that can be formed, with widely varying complex shapes being shown throughout the figures.  Accordingly the distinction between the prior art and the current claims would appear to be a mere change in shape wherein the Court has long held that in the absence of a new and unexpected result arising from a newly shaped article, the newly shaped article would be considered patentably indistinct from the prior art shaped article. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Futher it should be noted it is the intent of the prior art attachments to “bone to a femoral implant”, implying that it is the intent of the implant surface to contact bone directly and as such a general desire for the appropriate contact shape which could be a negative of a patient bone.
Regarding claim 18, it is noted that there is not a distinction in the prior art that there is any difference between the inner and outer portion of the monolithic substrates of the prior art, reasonably implying that there would be no expected difference between the inner and outer portion of the prior art.  It should further be noted that the prior art products include among other items, inserts into orthopedic implants wherein at the point of formation the inner portion would be insignificantly different that the outer portion.  It is only upon insertion of the inserts into the implants that one side of the insert becomes an “inner portion” and the other side becomes an “outer portion”.  There would be no expectation that the two sides would be processed differently.
Regarding claim 19, the teachings of Meyers are as shown above. Meyers fails to teach wherein explicitly that the formed parts may have no planes of symmetry. However, there is no specific desire in the prior to exclude parts that are non-symmetrical in any plane and the prior art seems non-limiting with regards to the shapes that can be formed, with widely varying complex shapes being shown throughout the figures.  Accordingly the distinction between the prior art and the current claims would appear to be a mere change in shape wherein the Court has long held that in the absence of a new and unexpected result arising from a newly shaped article, the newly shaped article would be considered patentably indistinct from the prior art shaped article. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 20, the material of the prior art is shown to have recesses (Fig. 9, for example).
Regarding claim 21, the current application teaches a process of forming a node wherein the nodes seemingly occur in the material formed due to the materials chosen and the processes used to form them ([0071].  However, given that the prior art uses the exact same materials (vitreous reticulated carbon coated with tantalum) formed in the same way (pyrolysis of open cell polymer foam followed by CVD coating by tantalum)[0031], it would seem inherent that the same structural nodes would form in the same manner in the current application such that the same node shapes and breakage patterns would occur. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112. A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”) (citations omitted). Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/               Examiner, Art Unit 1717